91 F.3d 156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.$130,733.00 IN U.S. CURRENCY, Defendant,Robert Huffman, Claimant-Appellant.
No. 95-17177.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Robert Huffman, a federal prisoner, appeals pro se the district court's denial of his Fed.R.Civ.P. 60(b) motion for relief from a stipulated judgment of forfeiture pursuant to 21 U.S.C. § 881(a)(6).  Huffman contends that he is entitled to relief from judgment because the Double Jeopardy Clause barred the forfeiture due to his prior guilty plea to criminal charges.  This contention is precluded by the Supreme Court's decision in  United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3